Citation Nr: 1444671	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to February 25, 2010, and in excess of 20 percent thereafter, for degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1995.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was brought before the Board in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to February 25, 2010, the Veteran's degenerative changes of the lumbar spine are manifested by pain throughout the range of motion, a forward flexion of the lumbar spine of 80 degrees, and a combined range of motion of the thoracolumbar spine of 230 degrees; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there was no evidence of ankylosis, intervertebral disc syndrome, or associated neurological disability.

2. As of February 25, 2010 and thereafter, the Veteran's degenerative changes of the lumbar spine are manifested by pain throughout the range of motion, a forward flexion of the lumbar spine of 35 degrees; there is no evidence of ankylosis, intervertebral disc syndrome, or associated neurological disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for degenerative changes of the lumbar spine, prior to February 25, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. The criteria for an evaluation in excess of 20 percent for degenerative changes of the lumbar spine, as of February 25, 2010 or any point thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through November 2007, May 2008, October 2008, and February 2010 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded multiple VA examinations in conjunction with his increased evaluation claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been assigned an evaluation of 10 percent prior to February 25, 2005, and 20 percent as of February 25, 2005, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  The Formula provides the following ratings:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine...or the entire spine is fixed in flexion or extension."  See id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).

Intervertebral disc syndrome (either preoperatively or postoperatively), rated under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (2).


I. Prior to February 25, 2010

The Veteran's degenerative changes of the lumbar spine have been assigned an evaluation of 10 percent prior to February 25, 2005 under the General Rating Formula based upon limitation of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for degenerative changes of the lumbar spine at any point prior to February 25, 2005.

The Veteran's October 2005 VA examination indicates the Veteran reported constant back pain rated at 4/10 with 10 being most severe.  Spasms that occurred one to two time a week.  Spasm pain was noted to reach 8/10.  The Veteran did not have any bladder, bowel, or sexual dysfunction associated with his back condition.  At the time of the examination the Veteran reported no periods of bed rest prescribed by a physician in the last year.  The Veteran was able to participate in range of motion testing with mild limitation, fatigue, posturing, guarding, weakness, and lack of endurance.  Motion of the lumbar spine was found as: forward flexion 80 degrees, extension 30 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation of 30 degrees.  The combined range of motion of the thoracolumbar spine was 230 degrees.  The Veteran had no limited motion but did complain of pain 3/10 described as soreness with flexion at 0-80 degrees.  During range of motion testing the Veteran had localized tenderness on the right side described as 3/10.

A May 2007 VA examination found normal spinal curvature with no evidence of gibbus, kyphosis, list, lumbar flattening, or lumbar lordosis.  There was no evidence of bowel or bladder insufficiency, saddle anesthesia, or incontinence.  The Veteran had no prescribed bed rest in the previous 12 months.  Pain, weakness, stiffness, swelling, spasm, fatigability, and lack of endurance were reported.  Motion of the lumbar spine was found as: forward flexion 80 degrees, extension 30 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation of 45 degrees.  The combined range of motion of the thoracolumbar spine was 260 degrees.  The Veteran reported pain through his range of motion; however, the pain did not result in any further limitation in range of motion.  
A November 2008 VA examination noted there was no history of neurologic abnormalities associated with the spinal disability.  A history of fatigue, stiffness, weakness, spasms, and pain was reported.  The pain was described as constant with a severity of 4/10.  At the time of the examination the Veteran reported he had spinal pain flare-ups three to four times monthly with pain being as bad as 10/10.  Muscle spasm, localized tenderness, or guarding was not severe enough to cause abnormal gait or abnormal spinal contour.  No gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis was observed.  Motion of the lumbar spine was found as: forward flexion 90 degrees, extension 25 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation of 30 degrees.  The combined range of motion of the thoracolumbar spine was 235 degrees.  Objective evidence of pain was reported during forward flexion from 60 degrees to 90 degrees and extension 25 degrees to 30 degrees.  The Veteran reported pain through his range of motion; however, the pain did no result any further limitation in range of motion. 

A February 2010 VA examination was performed.  Having been performed in February 2010 the examination is mostly relevant to the Veteran's disability picture on and after February 25, 2010.  However, this report reveals there were three separate incidents of doctor prescribed bed rest in March 2009, November 2009, and December 2009.  The cumulative total of doctor prescribed bed rest in 2009 was seven days.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for degenerative changes of the lumbar spine at any prior to February 25, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or less or combined range of motion of the lumbar spine limited to 120 degrees or less.  Id.  Further, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.  In 2009 the Veteran had seven days of doctor prescribed bed rest.  The record does not show the Veteran suffers from intervertable disc syndrome.  Yet, even if he did, he has not been prescribed more than two weeks bed rest in a 12-month period and thus would not warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board acknowledges the Veteran's complaints of constant spinal pain.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent prior to February 25, 2010, for manifestations of degenerative changes of the lumbar spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected lumbar spine disability at any point prior to February 25, 2010.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

II. February 25, 2010 and Thereafter

The Veteran's degenerative changes of the lumbar spine have been assigned an evaluation of 20 percent as of February 25, 2005 under the General Rating Formula based upon limitation of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine as of February 25, 2005 or at any point thereafter.

The Veteran's February 2010 VA examination indicates the Veteran has a history of decreased motion, stiffness, weakness, spasms, and pain associated with his spinal disbility.  The Veteran reported having severe back pain three to seven days at a time several times a year.  He reported flare-ups every one to two months lasting three to seven days at a time.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.   Examination revealed no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motion of the lumbar spine was found as: forward flexion 35 degrees, extension 30 degrees, left lateral flexion 20 degrees, right lateral flexion of 30 degrees, left lateral rotation of 20 degrees, and right lateral rotation of 30 degrees.  The combined range of motion of the thoracolumbar spine was 165 degrees.  There was objective evidence of pain following repetitive motion; however, this resulted in no additional limitation of motion.  

An August 2013 VA examination report shows the Veteran complained of having back pain 5-6/10 in the mornings that, as the day goes on, decreased to 2/10.  Motion of the lumbar spine was found as: forward flexion 15 degrees, extension 10 degrees, left lateral flexion 20 degrees, right lateral flexion of 25 degrees, and both left and right lateral rotation of 20 degrees.  The combined range of motion of the thoracolumbar spine was 110 degrees.  No additional limitation of motion was reported following repetitive-use testing.  Additionally, no localized tenderness, pain to palpation, guarding, muscle spasm, radiculopathy, other neurological abnormality, or intervertebral disc syndrome was reported.  

In the remarks section of the August 2013 VA examination report the VA examiner reported that the Veteran while taking off his socks and shoes, before and after the examination, exhibited a greater range of motion than he did during the examination.  Moreover, the VA examiner noted that the Veteran's x-rays did not support the limited range of motion shown during the VA examination.  For these reasons the VA examiner indicated he did not think the Veteran put forth his full effort during range of motion testing and suggested that the examination likely does not reveal the Veteran true ability.  The Veteran responded that he was in extreme pain when taking off and putting of his shoes and socks and the VA examiner did not inquire about this.  September 2013 Veteran's Statement.  Furthermore, the Veteran has asserted that the VA examiner inadequately reported the severity of the pain the Veteran was suffering during the examination.  Id.  In light of these issues the Board finds the August 2013 VA examination to be of less probative value than the other evidence of record.  As such, the Board assigns the August 2013 VA examination report less weight than the other examination reports included in the record.

A May 2014 VA examination notes the Veteran had no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Further, there was no reported evidence of localized tenderness, pain to palpation, radiculopathy, other neurologic abnormality, ankylosis, or intervertebral disc syndrome.  The Veteran reported spasm three to four times a week and constant lower back pain 4/10 that can increase to 8/10.  Flare-ups were reported as not having an impact on the function of the thoracolumbar spine.   Motion of the lumbar spine was found as: forward flexion 70 degrees, extension 30 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation of 20 degrees.  The combined range of motion of the thoracolumbar spine was 200 degrees.  Objective evidence of painful motion began at 70 degree of forward flexion and 20 degrees of both right and left lateral rotation.  Following repetitive-use testing the Veteran did not have additional limitation of motion but did have functional impairment, including less movement than normal and pain on movement.    

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for degenerative changes of the lumbar spine as of February 25, 2010 or any point thereafter.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that only the August 2013 VA examination report includes medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  However, this examination has been afforded less weight than other evidence of record because of questions about the accuracy of the examination.  Taking this into consideration, the Board finds that February 2010 finding of 35 degrees and the May 2014 finding of 70 degrees more accurately reflect the forward flexion of the Veteran's lumbar spine during the time in question.  Id.  Also, there is no evidence of ankylosis of the entire thoracolumbar spine.  Id.  Finally, there is no evidence of intervertebral disc syndrome thus an increased evaluation is not warranted under Diagnostic Code 5243.

The Board acknowledges the Veteran's complaints of constant spinal pain.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent as of February 25, 2010 or any point thereafter, for manifestations of degenerative changes of the lumbar spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability as of February 25, 2010 or any point thereafter.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.  

III. Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected degenerative changes of the lumbar spine warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected lumbar spine disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative changes of the lumbar spine with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's limited range of motion of his lumbar spine, include any limitation of motion caused by pain, is contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Id.  However, in the instant case, there has been no assertion by the Veteran, nor does the record indicate, that his service-connected lumbar spine disability renders him unable to obtain or maintain gainful employment.  The Veteran has indicated that while he thinks he qualifies for a 100 percent disability rating he is not interested in TDIU as he intends to continue to work.  January 2008 VA Form 9.  Furthermore, the May 2014 VA examination report indicates the Veteran continues to work.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An evaluation in excess of 10 percent, for degenerative changes of the lumbar spine, prior to February 25, 2010, is denied.

An evaluation in excess of 20 percent, for degenerative changes of the lumbar spine, as of February 25, 2010 or thereafter, is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


